                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL WINKLER,

        Petitioner,
                                                       Case No. 19-cv-630-jdp
   v.

MICHAEL MEISNER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying the

federal habeas corpus petition filed pursuant to 28 U.S.C. § 2254 by Michael

Winkler and dismissing this case without prejudice.




        /s/                                                   01/07/2020
        Peter Oppeneer, Clerk of Court                          Date
